UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Israel Cruz,                                                           3/12/2020

                                 Plaintiff,
                                                              1:20-cv-00302 (PGG) (SDA)
                     -against-
                                                              ORDER
 La Nueva Sabrosura Restaurant, Inc., et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference held before me today, and for the reasons stated on

the record, IT IS HEREBY ORDERED, that in the event that by Monday, April 13, 2020, Defendant

La Nueva Sabrosura Restaurant, Inc. has not appeared through counsel and the individual

Defendants have not appeared either through counsel or pro se, Plaintiff shall request a Clerk’s

Certificate of Default. Such Certificate shall be sought no later than April 20, 2020 from the Clerk

of the Court pursuant to Local Civil Rule 55.1.

SO ORDERED.

DATED:         New York, New York
               March 12, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
